20-01010-jlg   Doc 13-23   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 23
                                     Pg 1 of 2



                                 EXHIBIT 23
20-01010-jlg  Doc 13-23 Filed 06/25/20
   Case 1:19-cv-05642-LGS-DCF   Document Entered 06/25/20
                                            54-3 Filed     23:33:41
                                                       11/19/19  PageExhibit
                                                                      2 of 2 23
                                  Pg 2 of 2




                                                                         REIMSM_000157
